Citation Nr: 1704965	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  10-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for migraines, to include as secondary to service-connected sinusitis and/or allergic rhinitis.

2.  Entitlement to an increased rating for service-connected fibromyalgia with irritable bowel syndrome, rated as 20 percent disabling prior to February 29, 2012, and for service-connected fibromyalgia rated as 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and M.B.



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1996 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is now with the RO in San Diego, California.

In the May 2008 rating decision, the RO denied service connection for migraine headaches.  In the December 2009 rating decision, the RO denied increased rating for fibromyalgia.  

A Board hearing in Washington, D.C. was conducted in February 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In January 2012 and April 2015, the Board remanded this case for further development.  In October 2012, the RO granted service connection for IBS and gastroesophageal reflux disease, and awarded a 40 percent disability rating for fibromyalgia with IBS, effective March 15, 2012.  The October 2012 rating decision also granted entitlement to TDIU.  The RO also indicated that the rating assigned for fibromyalgia was a full grant for the benefit sought on appeal because the maximum schedular rating was assigned.  However, the RO did not assign the maximum schedular rating throughout the course of the appeal since the original date of claim or consider whether referral for extraschedular consideration was warranted.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The increased rating claim is therefore properly before the Board.

During the course of the appeal, the Veteran changed representation from The American Legion to Disabled American Veterans.  See March 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative (appointing The American Legion) and January 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative (appointing Disabled American Veterans).

Although additional evidence was added to the Veteran's claims file following the November 2015 Supplemental Statement of the Case, the Veteran waived initial review of the evidence by the Agency of Original Jurisdiction (AOJ) pursuant to 38 C.F.R. § 20.1304(c).  See December 2016 Waiver.

The issue of entitlement to a higher rating for service-connected fibromyalgia with irritable bowel syndrome(IBS) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's headache disorder is not related to service or related to, or aggravated by, her service-connected sinusitis and/or allergic rhinitis disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a headache disorder, to include as secondary to service-connected sinusitis and/or allergic rhinitis disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for an increase in the severity of a nonservice-connected disability, a permanent worsening beyond the natural progress of the nonservice-connected disease, that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran claims that her migraine headaches are caused by service or caused by or aggravated by her service-connected sinusitis and/or allergic rhinitis disabilities.

During an August 2007 VA examination relating to her sinuses, the Veteran reported frontal headaches during weather fronts.  She reported that the headaches become so severe that about once a year she misses time from work.  The examiner did not diagnose a headache disorder.

The Veteran underwent further VA examination in February 2012.  At the examination, the Veteran reported that she has had headaches since 1998 when certain smells triggered headaches, as well as stress and sinus issues.  She reported that her headaches generally last an hour or two, but that she recently had had a headache lasting for more than 12 hours which resulted in an emergency room visit.  The Veteran reported that she was experiencing headaches daily, with up to five headaches a day.  The pain began in the front of her head, then the back, and pulsated, and then she had a sensation of severe generalized pressure.  She occasionally used Vicodin for treatment.  The examiner found characteristic prostrating attacks of both migraine and non-migraine headache pain.  
The examiner noted that the Veteran's headaches have a few features of migraines but many features suggesting psychogenic elements.  The examiner diagnosed the Veteran with chronic daily headaches, and opined that it was less likely than not that the headaches were incurred in or caused by service.  The examiner explained that while the Veteran described severe headaches that started in service, there was no evidence of complaints during service and the Veteran smiled and laughed when complaining about the pain during the examination.

The August 2015 opinion provider reviewed the February 2012 VA examination report, the Veteran's claims file, and her electronic treatment records.  He opined that the Veteran has a chronic daily headache syndrome.  He noted that the Veteran's headaches have migrainous features and a psychogenic component.  He opined that it was less likely than not that the Veteran's service-connected sinusitis and/or allergic rhinitis caused or aggravated her chronic daily headache syndrome.  He explained that sinusitis and allergic rhinitis would not be expected to cause headaches with migrainous features and a psychogenic component, and the Veteran's headaches have such features.  It was also noted by the 2012 examiner that even though the Veteran reported that she had headache problems that started in service, they were not noted in her c-file.  
The Board finds highly probative the VA medical opinions that the Veteran's chronic headache syndrome was not incurred in or related to service, or related to or aggravated by her sinusitis and allergic rhinitis.  These opinions were based on examination of the Veteran and review of her medical records.  As to direct service connection, the examiner explained that such severe headaches as the Veteran described in service were incongruent with the nature in which she described them during the examination and were not mentioned in the Veteran's extensive service treatment records.  As to secondary service connection, the Veteran explained that the distinct features of the Veteran's chronic headache syndrome, migrainous features and a psychogenic component, were not associated with sinusitis and allergic rhinitis.  These rationales are consistent with the Veteran's medical records.  These are the most probative and adequate medical opinions of record, and the record does not contain any contradictory medical opinion. 

The only other opinion of record is that of the Veteran.  She asserts that her migraine headaches are caused or aggravated by allergies in service or by her service-connected sinusitis and/or allergic rhinitis.  In many instances, laypersons are competent to provide opinions regarding the etiology of a disorder.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the reasoned opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA examiner and the opinion provider have expertise, education, and training that the Veteran is not shown to have.  She is not qualified to determine what kind of headache disorder she experiences nor did she provide an explanation as to why there was no evidence of complaints of headaches to medical providers in service.  As such, their opinions are afforded more weight.  The Board therefore finds that the evidence weighs in favor of a finding that the Veteran's migraine headaches are not related to service or to her sinusitis and/or allergic rhinitis disabilities.

For these reasons, the Board finds that the Veteran's chronic headache syndrome is not related to service or to her sinusitis and/or allergic rhinitis disabilities.  Accordingly, the claim for service connection for headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for a headache disorder, to include as secondary to service-connected sinusitis and/or allergic rhinitis disabilities, is denied.


REMAND

The Veteran also seeks an increased rating for her fibromyalgia, with IBS.  In the October 2016 Informal Hearing Presentation (IHP), the Veteran's representative indicated that the Veteran's service-connected condition has worsened since the last VA examination in February 2012.  As the record suggests an increase in the severity of the Veteran's condition since the Veteran was last examined by VA, reexamination is warranted.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from July 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to her claim.

2.  Obtain any additional VA treatment records, including those dated from July 2016 to the present.

3.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of fibromyalgia, with IBS.  The Veteran's file must be reviewed by the VA examiner. 

4.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


